 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358Laborers™ International Union of North America, AFLŒCIO, Local Union 860 and Anthony Allega Cement Contractor, Inc.  Case 8ŒCDŒ480 September 28, 2001 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH The original charge in this Section 10(k) proceeding was filed April 5, 2001, by Anthony Allega Cement Con-tractor, Inc. (the Employer), and an amended charge was filed on April 27, 2001, alleging that the Respondent, Laborers™ International Union of North America, AFLŒCIO, Local Union No. 860 (Laborers or Local 860), vio-lated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employ-ees it represents rather than to employees represented by International Brotherhood of Electrical Workers, Local No. 38, AFLŒCIO (Local 38).  The hearing was held May 9 and 10, 2001, before Hearing Officer Karen N. Neilsen. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.1  On the entire re-cord, the Board makes the following findings.                                                             above.                                                                                             1 Some of Local 38™s exceptions imply that the hearing officer™s rul-ings, findings, and conclusions demonstrate bias and prejudice.  On careful examination of the hearing officer™s report and the entire record, we are satisfied that Local 38™s contentions are without merit. In particular, we reject Local 38™s contention that the nature and ex-tent of the hearing officer™s examination of its sole witness, Richard Newcomer, is evidence of bias on her part. Sec. 10210.5 of the Board™s Casehandling Manual provides that, in conducting a 10(k) hearing, ﬁthe hearing officer should see that the Board gets a complete record, including evidence as to whether there exists reasonable cause to be-lieve that the respondent has violated Section 8(b)(4)(D) of the Act.ﬂ We are satisfied that the hearing officer™s questions were within the scope of her responsibilities as set forthLocal 38 additionally asserts that the notice of hearing should be quashed because the Region erred in failing to serve it with a copy of the original charge in this case and in its scheduling of the hearing. There is no evidence that Local 38 was served with a copy of the origi-nal charge, which was filed on April 5, 2001 (Local 38 is a party in interest in this proceeding and was not the charged party). However, the Region did serve Local 38, on April 20, 2001, with a notice of hearing scheduling a 10(k) hearing for May 1, 2001. Thereafter, an amended charge was filed on April 27, 2001, and served the same day on Local 38 by regular mail. A notice of hearing also served on April 27 set the date for the 10(k) hearing as May 3, 2001. When Local 38 complained that the Region had failed to provide the required 10-day period be-tween the date of the charge and the date of the hearing, the hearing was rescheduled to May 9, 2001. It is evident from the foregoing that Local 38 was timely served with a copy of the amended charge and that the 10(k) hearing ultimately was scheduled with sufficient notice. Local 38 has failed to show that it was prejudiced in any way by the apparent failure to serve it with a copy of the original charge, or by the Region™s having at one point in this pro-ceeding scheduled the hearing for May 3. Although counsel for Local 38 avers that he had advised the Region that he would be unavailable on May 9 prior to the Region™s scheduling the hearing for that date, there is no evidence that he filed a motion to postpone the hearing or that Local 38 was prejudiced by the date selected. Moreover, Local 38™s counsel attended and participated fully in the hearing. For all of the foregoing reasons, we deny the motion to quash the notice of hear-ing.  I. JURISDICTION The Employer, an Ohio corporation with an office and place of business in Valley View, Ohio, is engaged in highway and heavy utility construction. During the pre-ceding 12-month period, the Employer, in conducting its business, performed services valued in excess of $50,000 in States other than the State of Ohio. We find that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Local 860 and Local 38 are labor organizations within the meaning of Section 2(5) of the Act. II. THE DISPUTE A. Background and Facts of Dispute In August 2000, the City of Cleveland, Ohio, through its Port Authority, solicited bids for the construction of a new runway (5LŒ23R) at Cleveland Hopkins Interna-tional Airport (CHIA) together with the construction of electrical volt buildings, new storm and sewage systems, and for the relocation of Brookpark Road. The project involves, among other things, the construction and instal-lation of underground duct banks and manholes. Duct banks are groups of conduits, typically made of polyvi-nyl chloride (PVC), which are laid together and through which electrical, fiber optic, and other communication wires or cables are run. The installation of duct banks begins with the excavation of a trench 7Œ9 feet below grade. The duct banks are assembled above ground in 20-foot lengths by joining together the PVC pipes into plas-tic grids called ﬁspacers,ﬂ which keep the conduit evenly and sequentially spaced. The assembled lengths of duct bank are placed into the trench using a backhoe and are then glued together. At periodic intervals, duct bank runs connect to an underground manhole, which provides ac-cess to the wires and cables. As the duct bank is assem-bled, it is encased in concrete and the trench is backfilled with surface dirt. After several thousand feet of duct bank is laid and the trench has been backfilled, a steel sleeve or liner is sent through each pipe in the duct bank in a process called ﬁroddingﬂ or ﬁproofing.ﬂ This ensures that the duct banks are true and straight. A pull rope is then blown through  336 NLRB No. 28  LABORERS LOCAL 860 (ANTHONY ALLEGA CEMENT CONTRACTOR) 359each pipe from one manhole to the next. The pull rope is 
used to pull the wire and cabling through. 
The Runway 5LŒ23R project also involves the installa-
tion of runway lights, which are powered by electrical 
wires run through conduit laid in underground trenches. 
These trenches are shallower than those used for duct 
banks and are interspersed w
ith ﬁhandholesﬂ rather than 
manholes. The conduit involved consists of single or 
double lengths of pipe laid directly in the ground without 
the use of spacers. These lines are connected to cans which house the individual runway lights. 
On about August 5, 2000, 
the Cleveland Electrical La-
bor Management Cooperation Committee (LMCC)
2 sent letters to each general contra
ctor bidding on the Runway 
5LŒ23R project which stated the following: 
 On behalf of the Electrical Construction Industry, we 

want to insure that the electrical work to be performed 
at Cleveland Hopkins International Airport will be ac-
complished by proper assignment and with the pay-
ment of prevailing wages for all work so assigned (See 

attached sheet for the prevailing wage of electricians in 
Cuyahoga County). Work should include, but not be 
limited to, Electrical Conduits, Duct banks, manholes, 
and should closely follow Part CŠSupplemental Gen-
eral Condition (Page C.23 of 53 Attached). The Con-
tractors shall assign work based solely in accordance 

with the local customs, rules, and jurisdictional awards. 
 This letter was signed by Local 38 Business Manager 

Salvatore (Sam) Chilia and 
Cleveland NECA Executive 
Director R. L. Newcomer, 
with their respective titles. 
On August 17, 2000, Local 38, by its legal counsel, 
wrote to the city of Cleveland purchasing department to 

protest the city™s failure to
 affirmatively state whether 
bidders on the Runway 5LŒ23R project were required to 
pay the electricians™ prevailing wage rate for duct bank 
work. Local 38 threatened to take legal action if the work 
was awarded to a contractor intending to pay an ﬁincor-
rect rate.ﬂ On November 17, 2000, while its bid was pending, the 
Employer wrote to Local 860 
to advise it that when it 
was awarded the Runway 5LŒ23R project, it would 
ﬁaward all labor work to Labo
rers Local 860ﬂ including 
but not limited to ﬁthe construction and installation of 
electrical conduit, duct bank
 systems and electrical man-
holes.ﬂ In contrast, the Employer assigned the following 
                                                          
                                                           
2 LMCC is a nonprofit Ohio corporation organized as a labor-
management cooperation committee 
under the authority of Sec. 
302(c)(9) of the Labor Management Relations Act, 29 U.S.C. § 
186(c)(9), with a board of trustees composed of an equal number of 
representatives of Greater Cleveland Chapter National Electrical Con-
tractors™ Association (Cle
veland NECA) and Local 38. 
work to electrical contractors: the pulling of electrical 
cable through the pipes in the duct banks, the actual elec-
trical hookups of all cables, and the laying of single and 
double conduit lines and attendant can connections for 
the runway lights. 
On December 11, 2000, Local 
38 wrote to the city of 
Cleveland Port Authority to reiterate its position that the 
electrician prevailing wage rate should be used for the 
work of installing underground conduit and setting man-
holes. The letter further stated
 that ﬁIBEW Local 38 elec-
tricians have customarily installed the work in question 
and there is no doubt should be awarded the work on 
runway 5LŒ23R.ﬂ 
On February 24, 2001,
3 the Employer was notified that 
it had been selected by the Port Authority as the success-
ful bidder on the Runway 5LŒ23R project. The total 
value of the contract exceeds $120 million. On March 
14, the Cleveland City Coun
cil enacted Ordinance No. 
454Œ01 which, inter alia, required the Port Authority to 
ensure that ﬁall electrical wo
rk, including but not limited 
to duct bank and manhole placement and/or construction, 
to be performed on the runway [5LŒ23R] construction 
project . . . is done by licen
sed, registered electrical con-
tractors . . . and that the wages to be paid . . . shall be 
established at the applicable electrician prevailing wage 
rate.ﬂ4 In response to these events, by letter dated March 19, 
the Employer confirmed in writing a prior offer to re-
place two Local 860 employees ﬁwith two (2) Local 38 
electricians. . . . The only wo
rk to be performed by these 
two electricians is to glue and connect together the duct 
bank.ﬂ On April 2, the Employer wrote to Local 860 to 

advise them of the compromise offer to displace two 
Laborers with two Local 38 
electricians. Local 860 re-
sponded by letter, also dated April 2, restating its claim 
to the duct bank and manhole placement work. The letter 
also stated that ﬁYou are ad
vised that Laborers Local 860 
intend [sic] to exercise any and all legal means necessary 
to preserve its proper work 
jurisdiction at the Cleveland Hopkins International Airport project, including, if nec-

essary, picketing, concerted and protected job slowdown, 
and striking.ﬂ 
At the request of the city of
 Cleveland, representatives 
of Local 38, Local 860, the 
Employer, and the city met 
with a mediator in mid-April in an effort to resolve the 
dispute. The mediator asked if the parties would agree at 
that time to go back to the ea
rlier proposal of two electri-
cians to replace two laborers as the basis for a settlement. 
 3 Unless otherwise noted, all dates hereafter are in 2001. 
4 At the time of the hearing in th
is case, the ordinance had been re-
pealed by the Cleveland City Council. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  360Although the Employer agreed, neither of the two unions 
accepted the proposal. 
On about April 23, Local 38 Business Manager Chilia 
telephoned John Allega, the Employer™s president con-
cerning the use of electrician
s on the Runway 5LŒ23R 
project. Allega testified that Chilia ﬁasked couldn™t we 
resolve this problem, couldn™t he get his people working 

out here and do this work.ﬂ
5 Allega refused, stating that 
the matter was now ﬁout of his handsﬂ because he had 

filed a charge w
ith the Board. 
On April 25, Local 38 Business Manager Walter 
O™Malley filed a taxpayer lawsuit in his own name 

against the city of Clevelan
d, seeking to enforce Ordi-
nance No. 454Œ01 by, inter alia, requiring the city to 

ﬁimmediately utilize electricians and electrical contrac-
tors to perform all electrical duct bank and manhole han-
dling, assembly, and installation work on the CHA Run-
way Expansion Project.ﬂ At the time of the hearing in 
this case, the lawsuit was still pending. 
B. Work in Dispute 
The disputed work involves duct bank and manhole 
placement and/or construction to be performed on the 
Runway 5LŒ23R construction 
project at Cleveland Hop-kins International Airport.
6 C.  Contentions of the Parties 
Local 38 contends that th
ere is no jurisdictional dis-
pute here because it did not ma
ke a claim to the work in question. To the extent that the Employer is required by 

the city of Cleveland to utilize an electrical contractor to 
perform the disputed work, Lo
cal 38 contends that its                                                           
                                                           
5 On cross-examination, Allega 
was asked about the conversation 
and testified as follows: 
Q. Okay. But during that conve
rsation, other than talking 
about the interpretation of the ordinance and the conversations 
and mediation and settlement presse
s [sic] that went on with At-
torney Garafoli, at any time did 
Mr. Chilia say to you, ﬁMr. Al-
lega assigned that work to us, 
the electricians?ﬂ He never said 
that, did he? 
A. He never said assign the work to them, no.
 6 Local 38 refused to stipulate to a description of the work in dispute 
on the grounds that there was no work in dispute. Near the end of the 
hearing, the Employer and Local 860 stipulated that the work in dispute 
was the following: 
The unloading, stockpiling, and inventorying of all conduit, man-
holes, and handholes; the cons
truction, placement, and assem-
bling of all duct banks, manholes, and handholes; the encasement 
and backfilling of all duct banks,
 single and double conduit, man-
holes, and handholes; the rodding an
d proofing of all duct banks; 
and the installation of pull ropes through all duct banks. 
We find that this stipulation does not 
accurately describe the work in dispute 
as there is no evidence that IBEW Local 38 has disputed the assignment of 

work other than duct bank and manho
le placement and/or construction as 
described above. Accordingly, we shall rely upon the description of the 

work in dispute stated in the notice of
 hearing, which is set forth above. See 
Iron Workers Local 433 (Crescent Corp.),
 277 NLRB 670, 672Œ673 (1985).  
efforts to insure compliance 
with those requirements are 
not cognizable competing claims but are instead owner™s 
requirements which the Board is without authority to 
review.
7  Local 38 also argues, in effect, that the LMCC 
letter and the O™Malley lawsuit do not establish the exis-
tence of a cognizable competing claim because there is 
no basis for attributing them to the Union. Finally, Local 
38 asserts that the notice of hearing should be quashed 
because there is no evidence 
that Local 860 has threat-ened to use proscribed means 
to enforce its claim to the 
disputed work.
8  The Employer and Local 860 
contend that a jurisdic-
tional dispute exists, based on both unions™ claims to the 
work and the Laborers™ threat to strike in support of its 
claim. They assert that Lo
cal 38 has engaged in a long-
standing campaign to obtain the duct bank work for its 
members, including demands for the same work on prior 
CHIA projects. Although recognizing that some of Local 
38™s demands for the work were addressed to the city of 
Cleveland, they argue that 
ﬁa dispute cognizable under 
Section 8(b)(4)(D) may exist even though no demand has 
been addressed to the empl
oyer whose employees are 
performing the work.ﬂ
9 They further assert that 
Capitol 
Drilling
 is distinguishable because in this case Local 38 
has sought the assignment of the disputed work to em-
ployees it represents in addition to any claims it may 
have against the city of Cleveland.
10 In particular, they 
note that Local 38, through its business agent, Sam 
Chilia, directly sought assignment of the disputed work 
in a phone call to Allega on about April 23. 
The Employer and Local 860 
further assert that an 
award in favor of employees represented by Local 860 is 
justified by Local 860™s coll
ective-bargaining agreement, 
employer preference, past 
practice and area practice, 
skills and training, and economy and efficiency of opera-
tions. 
D. Applicability of the Statute 
In a proceeding under Section 10(k) of the Act, ﬁthe 
Board carries out its mandate of protecting employers and 
the public from the detrimental economic impact of juris-
 ). 
7 Local 38 cites Laborers (Capitol Drilling Supplies), 
318 NLRB 
809 (1995) (union™s efforts to enforce lawful union signatory subcon-
tracting clause against general cont
ractor does not, without more, con-
stitute a claim to the work bein
g performed by a subcontractor™s 
employees
8 Local 38 presented no evidence co
ncerning the merits of this dis-
pute. 
9 Longshoremen ILWU Locals 8 & 40 
(Port of Portland),
 233 NLRB 
459, 461 (1977) (union™s demands for assignment of disputed work 
made to port authority, rather than to employer performing work at port 
sufficient to establish competing claim). 
10 The Employer additionally contends that 
Capitol Drilling
 was 
wrongly decided and should be overruled. 
 LABORERS LOCAL 860 (ANTHONY ALLEGA CEMENT CONTRACTOR) 361dictional disputes by assuring, to the extent possible, a 
permanent resolution of those disputes.ﬂ
11 It is well settled 
that the standard in a 10(k) 
proceeding is whether there is 
reasonable cause to believe that Section 8(b)(4)(D) has 
been violated. It requires a finding that there is reasonable 
cause to believe that a party 
has used proscribed means to 
enforce its claim to 
the work in dispute, that there are 
competing claims to the di
sputed work between rival 
groups of employees, and that no method for the voluntary 
adjustment of the dispute has been agreed on.
12 The parties have stipulated that there is no agreed-upon 
method to adjust the dispute voluntarily. The record fur-

ther establishes that Laborers Local 860 threatened the 
Employer with picketing and striking if the disputed work 
was assigned to employees represented by IBEW Local 
38. As noted above, Laborers Local 860 threatened, in its 
April 2 letter to the Employ
er, ﬁto exercise any and all 
legal means necessary to preserve its proper work jurisdic-
tion at the Cleveland Hopkins International Airport pro-
ject, including, if necessary, picketing, concerted and pro-
tected job slowdown, and striking.ﬂ 
IBEW Local 38 contends that the Laborers™ threat was a 
sham because the Laborers only
 threatened to use ﬁlegal 
meansﬂ and because the Labor
ers™ collective-bargaining 
agreement contained a no-strike clause. There is no merit 
to these contentions. It is well
 settled that a threat to en-
gage in a jurisdictional strike is not negated by the exis-
tence of a no-strike clause 
in an applicable collective-bargaining agreement.
13 Moreover, a threat to engage in 
concerted or other activity to force or require an employer 
to reassign disputed work violates Section 8(b)(4)(D).
14 The Laborers™ characterization of its threat as involving 
ﬁlegal meansﬂ therefore does 
not affect our finding that 
there is reasonable cause to 
believe that the Laborers has 
threatened the Employ
er with picketing and/or a strike if 
the disputed work is reassigned. 
We also reject Local 38™s fu
rther contention that there 
are no competing claims to the work because it has never 
made any demand upon Allega for any assignment of 
work. Local 38™s December 11,
 2000 letter, to the Cleve-
land Port Authority asserting, inter alia, that ﬁIBEW Local 
38 electricians have customar
ily installed the work in 
question and there is no doubt should be awarded the work 

on runway 5LŒ23R,ﬂ and Chilia™s April 23 request 
ﬁcouldn™t we resolve this problem, couldn™t he get his 
                                                          
                                                           
11 Operating Engineers Local 150 (Austin Co.),
 296 NLRB 938, 941 
(1989). 
12 Glass Workers (Olympian Precast, Inc.),
 333 NLRB 92, 95 
(2001). 
13 Teamsters Local 6 (Anheuser-Busch),
 270 NLRB 219, 220 (1984). 
14 Brockton Newspaper Guild (Enterprise Publishing),
 275 NLRB 
135, 136 (1985). 
people working out here and do this workﬂ establish rea-
sonable cause to believe that 
there are competing claims to 
the disputed work.
15 Contrary to Local 38, its December 
11, 2000 letter, constitutes a claim for the work even 
though it was not directed at the Employer.
16 Moreover, 
Chilia™s April request for the reassignment of the disputed 
work to Local 38 electricians, which was made directly to 
Allega, further establishes the existence of competing 
claims.
17  15 We find it unnecessary to pass on whether the remaining acts and 
conduct on the part of Local 38, cited by the Employer and Local 860, 
also constituted cognizable claims for the disputed work. 
16 See, e.g., 
Port of Portland,
 233 NLRB, supra, at 461. 
The December 11 letter was introdu
ced into evidence by the Em-
ployer as an attachment to the verified complaint filed by Local 38 

Business Manager O™Malley in his 
taxpayer lawsuit described above, 
over the objection of Local 38™s counsel, who asserted that the com-

plaint and its attachments had not been properly authenticated. In its 
brief, Local 38 renews its objection to
 the admission into the record of 
these documents. These contentions are without merit. 
Federal Rule of Evidence 902 provides, in pertinent part, that ﬁEx-
trinsic evidence of auth
enticity as a condition precedent to admissibility 
is not required with respect to the following: (1) Domestic public 

documents under seal. A document bearing a seal purporting to be that 

of the United States, or of any State,
 . . . or of a political subdivision, 
department, officer, or agency thereof, and a signature purporting to be 

an attestation or execution.ﬂ The O™Malley complaint is stamped with 

the seal of the clerk of the Cuyahoga County Court of Common Pleas 
and contains the attesting signature of a deputy clerk certifying that the 
document is a true copy of
 the complaint filed in 
O™Malley v. White
, Case 436947. The complaint includes 
an averment that the December 
11 letter was sent by O™Malley to th
e Port Authority™s executive direc-
tor, Rueben Sheperd. Attached to the complaint is a notarized verifica-
tion by O™Malley that the allegations
 in the complaint are ﬁtrue and 
accurate to the best of his knowledge.ﬂ The attorney who filed the 

O™Malley lawsuit also represents 
Local 38 in this proceeding and ap-
peared on Local 38™s behalf at the 
hearing. We find that the O™Malley 
complaint and its attachments were
 properly admitted into evidence.
 17 The Board need not rule on the credibility of testimony in order to 
proceed to the determination of a 10(
k) dispute because the Board need 
only find reasonable cause to believe 
that the statute has been violated. 
Electrical Workers Local 363 (U.S. Information Systems),
 326 NLRB 
1382, 1383 (1998). Accordingly, Allega™s testimony concerning this 

conversation establishes reasonable cause
 to believe that the statute has 
been violated, and his somewhat confusing testimony on cross-

examination does not prevent the Board from proceeding under Sec. 
10(k). 
We also reject Local 38™s conten
tion that evidence concerning this 
conversation was inadmissible under Fed.R.Evid. 408 as evidence 

regarding settlement discussions.  
Rule 408 generally precludes the 
admission of an offer to settle a disputed claim, or evidence of conduct 

or statement made during settlement 
discussions, to prove liability for 
or invalidity of the claim being settled or its amount. Local 38 asserts 
that this conversation should be rega
rded as settlement discussion be-
cause it purportedly was part of th
e mediation process conducted in a 
lawsuit Local 38 Business Represen
tative O™Malley filed against the 
city of Cleveland to enforce a city
 ordinance concerning duct banks and 
manhole construction at the airport. 
 O™Malley filed his action as a 
taxpayer, however, and not in his capac
ity as a Local 38 representative.  
Thus, given that Local 38 was not a 
party to that action, it could not 
have been participating as a party in any mediation of the lawsuit.  
Furthermore, Local 38 has consiste
ntly taken the position that it has  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  362Capitol Drilling
,18 cited by Local 38, is inapplicable to 
this case. 
In Capitol Drilling
, the Board held that a union™s 
action through a grievance procedure to enforce an argua-
bly meritorious claim against a general contractor for 
breach of a lawful union signatory clause doe
s not, without more, constitute a claim to the work being performed by a 

subcontractor™s employees. The Board relied on the fact 

that there were two disputes in
 that case, one regarding the actions of the general contractor, and one involving the 
actions of the subcontractor who ultimately had assigned 
the work to a specific group of employees. The Board 
quashed the notice of 10(k) hearing, noting that the union 

which had filed the grievance against the general contrac-
tor on a contractual issue had not thereby made a compet-
ing claim directed at the subcontractor. Id. at 810Œ811 fn. 
4. Here, there is only one employer involved and Local 38 
and Local 860 have each attempte
d to establish a claim to 
the disputed work assigned by that employer.
19 In light of the foregoing, we find reasonable cause to be-
lieve that a violation of Section 8(b)(4)(D) has occurred 
and that there exists no agreed-upon method for voluntary 
adjustment of the dispute within the meaning of Section 
10(k) of the Act.  Accordingly, we find that the dispute is 
properly before the Board for determination. 
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirmative 
award of disputed work after considering various factors.  

NLRB v. Electrical Workers Local 1212 (Columbia 
Broadcasting)
, 364 U.S. 573 (1961).  The Board has held 
                                                                                            
 never made a competing claim for the work, and that there is ﬁno dis-
pute even ripe for NLRB consideration.ﬂ  Therefore Local 38 cannot 
assert that Business Manager Chilia
™s telephone conversation with John 
Allega was part of an effort to se
ttle a dispute before the Board.  Ac-
cordingly, we find that the convers
ation was not part of a settlement 
discussion, and therefore admission of evidence concerning this con-
versation is not precluded by Rule 408.  
18 Supra, 318 NLRB 809. 
19 See Laborers Local 113 (Super Excavators),
 327 NLRB 113, 
114Œ115 fn. 6 (1998). 
Chairman Hurtgen has previously stated his reservations regarding 
the Board™s holding in 
Capitol Drilling.
 See, e.g., his concurring opin-
ion in Laborers Local 113 (Super Excavators),
 327 NLRB, supra at 
116. However, inasmuch as the instant case is distinguishable from 
Capitol Drilling, it is unnecessary for him to pass on the Board™s hold-
ing in Capitol Drilling.  
Member Truesdale notes that he dissented in 
Capitol Drilling
. See 
318 NLRB at 812Œ813. He agrees with his colleagues, however, that 

the circumstances of this case are distinguishable and that the holding 
from which he dissented in 
Capitol Drilling is not applicable here. See 
Glass Workers (Olympian Precast, Inc.),
 333 NLRB 92, fn. 4 (2001). 
Member Walsh does not pass on the applicability of 
Capitol Drill-
ing, 
as he does not rely on Local 38™s letter to the Cleveland Port Au-
thority to establish reasonable cause. He relies only on the April 23 
conversation between Local 38 Busi
ness Manager Chilia and the presi-dent of Allega, which in his view is
 sufficient to establish reasonable 
cause to believe that Local 38 made 
a claim to the work in dispute. 
that its determination in a jurisdictional dispute is an act of 
judgment based on common sens
e and experience, reached 
by balancing the factors involved in a particular case.  
Machinists Lodge 1743 (J. A. Jones Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the deter-
mination of this dispute. 
1. Certifications and collective-bargaining agreements 
There is no evidence of any Board certifications con-
cerning the employees involved in this dispute. 
The Employer has adopted the terms and conditions of 
employment set forth in the 1989Œ1992 Ohio Highway-
Heavy Municipal and Utility Construction State Agree-
ment negotiated between Laborers District Council of 
Ohio and the Ohio Contractors Association Labor Rela-
tions Division, and any successor agreement. Article I of 
the most recent agreement, which is effective by its terms 
from May 1, 1999, to May 1, 2001, provides that it shall 
cover, inter alia, ﬁAirport Constructionﬂ and ﬁSewer, Wa-
terworks and Utility Construction.ﬂ ﬁAirport Construc-
tionﬂ is defined in article II as ﬁincluding site preparation, 
grading, paving, drainage, fences, runway lighting, drive-
ways, parking areas, and simila
r work incidental to the 
construction of airfields.ﬂ ﬁS
ewer, Waterworks and Utility 
Constructionﬂ is defined in article II as ﬁincluding con-
struction of all . . . telephone and television conduit, un-
derground electrical lines, and similar utility construction.ﬂ 
Exhibit A of the agreement further recognizes the jurisdic-
tion of the Laborers as including, and requires the assign-
ment of all work to Laborers-represented employees which 

involves, inter alia, ﬁCutting of streets and ways for laying 
of conduits for all purposes, digging of trenches, man-
holes, etc., handling and conveying all materials for same, 
concreting of same, backfilling, grading and resurfacing of 
same and all other semi- and unskilled labor connected 
therewith.ﬂ There was no evidence presented, in contrast, 
that the Employer has a collective-bargaining agreement 

with Local 38 covering the disputed work. The factor of 

collective-bargaining agreements accordingly favors an 
award of the disputed work to employees represented by 
Laborers Local 860. 2. Employer preference and current assignment 
The Employer assigned the disputed work to employees 
represented by Laborers and prefers that the work in dis-

pute continue to be performed by employees represented 
by the Laborers. Accordingly, this factor favors an award 
of the disputed work to employees represented by Local 

860. 3. Area and industry practice 
The evidence presented indicat
es that the Employer has 
consistently assigned the disputed work to employees rep-
 LABORERS LOCAL 860 (ANTHONY ALLEGA CEMENT CONTRACTOR) 363resented by the Laborers in prior projects. Further, there is 
an unbroken area practice of Laborers performing the dis-
puted work at CHIA in the past. Other employers, includ-
ing Omni Electric, have also used employees represented 
by Laborers to perform duct bank and manhole work on 
projects at CHIA and other airports.
20 Accordingly, this 
factor favors an award of the disputed work to employees 
represented by Local 860. 
4. Relative skills and training 
Employees represented by 
Local 860 receive extensive training in soil classificati
on and excavation safety, includ-
ing training in confined space work required by OSHA for 

employees working in trench
es. The evidence shows that employees represented by Local 860 are fully qualified by 

training or experience to perfo
rm the disputed work and 
have performed the work without difficulty in the past. 
There is no record evidence indicating whether employees 
represented by Local 38 have the specific skills and train-
ing required to perform the disputed work. Accordingly, 
this factor favors an award of the disputed work to em-
ployees represented by Local 860.  
5. Economy and efficiency of operations 
The Employer performs the installation of duct bank 
and manholes using employees represented by Operating 
Engineers Local 18 (Operating Engineers) to dig the re-
quired trenches using excavating equipment, while em-
ployees represented by Local 860 prepare the trench and 

assemble the duct bank into 20-foot sections. The duct 
bank sections are then placed in
 the trenches using a back-hoe manned by employees represented by the Operating 
Engineers, who also place manholes in the trench. Em-
ployees represented by Local 860 then assemble the duct 
bank into continuous runs and, in conjunction with em-
ployees represented by the Cement Finishers, pour con-
crete into the trench in or
der to fully encase the duct 
banks.21 The trenches are then b
ackfilled with surface dirt 
by employees represented by the Operating Engineers 

using backhoes and proofed by employees represented by 
Local 860. Thereafter, electricians pull the cable through 
the pipes in the duct banks and perform the actual electri-
cal hookups of all cables. However, the Employer does not 
directly employ electricians on its construction projects. 
Rather, when electricians are 
utilized, they are employed 
by electrical subcontractors.
 Because Local 38 only seeks 
a portion of the work involved in assembling and installing 
                                                          
                                                           
20 See also Electrical Workers Local 9 (Omni Electric),
 308 NLRB 
513 (1992) (installation of highway 
lighting system including concrete 
work, underground electrical lines, and conduit, awarded to employees 
represented by Laborers).  
21 An employee represented by Local 860 operates a ﬁvibratorﬂ in 
the trench to ensure that the concrete pours properly. 
duct bank and manholes, assignment of the disputed work 
to employees represented by Local 38 would require the 
Employer to use a composite or mixed crew to perform 
work currently performed by employees represented by 
Local 860. 
The Employer and Local 860 argue that it is more eco-
nomical to use employees represented by Local 860 be-
cause they are paid less than employees represented by 
Local 38. The Board does not consider wage differentials 
as a basis for awarding disputed work.
22  We therefore do 
not rely on this argument in evaluating this factor. 
On the basis of the foregoing facts, without reference to 
wage rate differentials, we find that this factor favors 
awarding the work in dispute to employees represented by 
Local 860. 
Conclusions 
After considering all the relevant factors, we conclude 
that employees represented by Local 860 are entitled to 
perform the work in dispute.  We reach this conclusion 
relying on the factors of collective-bargaining agreements, 
employer preference, past practice and area practice, skills 

and training, and economy and efficiency of operations. 
In making this determination, we are awarding the work 
to employees represented by Local 860, not to that Union 
or its members. The determination is limited to the contro-
versy that gave rise to this proceeding.
23 DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Anthony Allega Cement Contractor, Inc. 
represented by La
borers Local 860 are entitled to per-
form duct bank and manhole 
placement and/or construc-
tion to be performed on the Runway 5LŒ23R construc-
tion project at Cleveland Hopkins International Airport. 
  22 Lancaster Typographical Union No. 70 (C.J.S. Lancaster),
 325 
NLRB 449, 452 (1998). 
23 The Employer and Local 860 have requested that the Board issue a 
broad, area-wide award of the disputed work to employees represented 
by the Laborers. We deny this request. Normally, 10(k) awards are 
limited to the jobsite where the 
unlawful 8(b)(4)(D) conduct occurred 
or was threatened. 
U.S. Information Systems
, 326 NLRB
, supra at 1385. 
The Board will issue a broad award wh
en the dispute is likely to recur 
and when there is eviden
ce that the union against which the broad order 
will lie will engage in further unlaw
ful conduct in order to obtain work 
similar to that in dispute.  
Laborers Local 76 (Carlson & Co.),
 286 NLRB 698, 701 (1987). We conclude that a broad order is not war-
ranted here. Local 38 did not engage 
in threats to picket or strike; 
rather, it was Local 860 that threatened 
to strike and picket to maintain 
assignment of the disputed work 
to employees it represents. Under 
these circumstances, there is no ba
sis for extending the determination 
beyond the particular controversy that
 gave rise to the proceeding. Id. Accord: Machinists Local 724 (Holt Cargo), 
309 NLRB 377, 381 
(1992), enfd. 30 F.3d 1487 (2d Cir. 1994). 
